DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to preliminary amendment filed on 03/18/2020.
Claims 1-12 and 15-22 are currently pending and have been considered below.
Claims 13-14 have been cancelled in current preliminary amendment.

Claim Objections
Claims  objected to because of the following informalities: 
In claim 2, lines 5 and 8, delete the term “each of.” It appears to be unnecessary in the sentence.  Appropriate correction is required.
In claim 17, lines 5 and 7, delete the term “each of.” It appears to be unnecessary in the sentence.  Appropriate correction is required.
Claims 9 and 11 are objected to because of the following informalities:
Claim 9 recites “of a first base station among the at least one base station,” in line 3. The Examiner submits that Applicant probably meant to recite -- of a first base station among a plurality of base stations --.
Similarly in claim 11, “of a second base station among the at least one base station,” Applicant probably meant to recite -- of a second base station among a plurality of base stations --. Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art Wen et al. (US 20170201892).
Regarding claim 1, Wen discloses a method for an operating device connected to at least one base station (Figure 15, “Base Station 15”) in a wireless communication system (Figure 2, base station and UEs, communication system), the method comprising:
identifying a coverage of beams of the at least one base station ([0004] “It is desirable that beams of the base station may cover the entire sector, and the beams do not overlap with each other …. In this case, inter-beam interference may occur in UE located in an overlapping part of multiple beams. As shown in FIG. 3, UE 4, UE 5, and UE 6 receive signals sent by a beam i and a beam k.  …, if strength of a signal received from each beam is relatively strong, beam signals interfere with each other, and cannot be distinguished from each other;” Further, [0045] and Figure 4 (step 401) state that “A base station sends beam information by using multiple beams,” and, “Detection feedback information sent by each user equipment carries an identifier of a beam that covers the user equipment and that meets the condition, [0050]. Note that the condition means ‘beams that meet the condition include an identifier of a beam that meets a signal transmission condition of the user equipment’ [0048], for instance).
Wen does not explicitly disclose and changing a beam operation configuration for the at least one base station based on identifying that a number of beams which are available to a terminal is greater than or equal to areference of a beam overflow, or another terminal is located outside the coverage.
Wen, in another embodiment, discloses wherein beam overlapping is avoided, therefore, when it is detected that the terminal is covered by more than one beam, that is, the number of beams available to the terminal exceeds or are equal to two, the beam configuration is changed so that a beam overlap avoided, see para. [0073], wherein, In this way, the user equipment UE 4, UE 5, and UE 6 that are originally covered by the beam i and the beam k are covered by the beam a. Please see also paras. [0051], [0052], [0055], and [0056].
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate such feature changing a beam operation configuration for the at least one base station based on identifying that when the a number of beams which are available to a terminal is greater than or equal to a reference of a beam overflow in order to avoid overlapping coverage and inter-beam interference, and thus ensuring user experience of the UE 4, the UE 5, and the UE 6 (Wen, para. [0073], l. 6, and Figure 7).
Regarding claim 2, Wen discloses the method as claimed in claim 1, wherein the identifying of the coverage of the at least one base station comprises:
identifying each of] the at least one base station, and wherein 
Claim 15 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Wen, Figure 15, “Base station 15,”“processor 151,” “communications interface 152,” and “memory 153”).
Claim 16 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. (Wen, Figure 16, “Use Equipment 16,”“processor 161,” “communications interface 162,” and “memory 163”).
Claim 17 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s submission of prior art Wen et al. (US 20170201892) in view of Kruglick (US 20120276901).
Regarding claim 3, Wen discloses claim 2 as above but further comprising identifying 
  Kruglick discloses a handoff request may be based on a determination by wireless network 110 that wireless device 130A may not be currently covered by wireless network 120 but may be capable of being covered by wireless network 120. Adaption manager 122 may also include logic and/or features to adapt one or more beams of antenna array 124 to adjust wireless network 120's coverage area (e.g., back to coverage area 125-1) based at least on the handoff request, see [0032]. Thus, it is noted that the coverage of base station 120 is adapted from the coverage of 125-2 to the coverage of 125-1, which covers the previously uncovered  terminal 130A.
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to identifying whether the terminal is located outside the coverage, based on the measurement in order to adjust the coverage area of the network and the terminal may be properly serviced by coverage beams (Kruglick, para. [0034]).
Claim 18 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
Allowable Subject Matter
Claims 4-12 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 4-12 and 19-22 would be allowable because the closest prior art Wen et al (US 20170201892) discloses inter-beam interference may occur in UE located in an overlapping part of multiple beams. As shown in FIG. 3, UE 4, UE 5, and UE 6 receive signals sent by a beam i and a beam k.  …, if strength of a signal received from each beam is relatively strong, beam signals interfere with each other, and cannot be distinguished from each other;” and a base station sending beam information by using multiple beams  and detection feedback information sent by each user equipment carries an identifier of a beam that covers the user equipment and that meets the condition;  Kruglick (US 20120276901) discloses adaption manager 122 may also include logic and/or features to adapt one or more beams of antenna array 124 to adjust wireless network 120's coverage area (e.g., back to coverage area 125-1) based at least on the handoff request, but the closest prior art either alone or in combination, fail to anticipate or render obvious a method and system, wherein the identifying of whether the another terminal is located outside the coverage comprises: when the measurement is not performed by the another terminal, identifying that the another terminal is not located outside the coverage, and 3Appl. No.: TBD Preliminary Amendment dated: March 18, 2020 when the measurement is performed by the another terminal, determining that the another terminal is located outside the coverage (claims 4, 19); further comprising identifying whether the number of the beams which are available to the terminal is greater than or equal to the reference of a beam overflow, based on the measurement, wherein the terminal is located within the identified coverage (claims 6, 21); wherein each of the beams which are available to the terminal is a beam provided to the terminal by a different base station, and wherein a value of the reference of a beam overflow is 2 (claim 8); wherein the changing of the beam operation configuration comprises changing a lens of an antenna of a first base station [among the] at least one base station, and wherein the antenna is an active lens antenna (claim 9); wherein the changing of the beam operation configuration comprises changing a beam width of at least one of beams operated by the at least one base station (claim 10); the beam operation configuration comprises changing of the beam operation configuration comprises a number of radio frequency (RF) chains of a second base station [among the at least one base station] (claim 11); further comprising: identifying a new coverage through the changed beam operation configuration; and when the terminal is located outside the new coverage, transmitting a notification message indicating that addition of a new base station is required (claim 12), as defined in the specification, in combination with all other limitations in the claim(s) as defined by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9648536 to Kang et al: a received signal strength difference between a serving beam from a serving base station used for communication by a terminal and a target beam of a neighboring base station is equal to or greater than a first threshold value.
US 10123218 to Yang et al: network controlled beam sweeping, may include receiving, at a network control device, location data associated with user equipment (UE) devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIO R PEREZ/Primary Examiner, Art Unit 2644